 THE YOUNGSTOWN CARTAGE COMPANY305Publisher to deliver the Sunday newspaper in only one section, but several car-riers have continued a past practice of delivering the Sunday paper in separatesections without any action being taken by the Publisher.The carrier can terminatehis relationship with the Publisher with no notice, and the record indicates that thePublisher has a policy of giving 30 days' notice before terminating a relationship.InLindsay Newspapers, Inc.,130 NLRB 680, the Board restated its "right tocontrol" test for determining the status of an individualas anemployee or anindependent contractor:Where the person for whom the services are performed retains the right tocontrol themannerand means by which the result is to be accomplished,the relationship is one of employment; while, on the other hand, where controlis reservedonlyas to the result sought, the relationship is that of an independentcontractor.The Board has used this test manytimes in determiningthe status of newspapercarriers.SeeA. S. Abell' Company,137 NLRB 238;Lindsay Newspapers, Inc.,supra;andThe Kansas City Star Company,76 NLRB 384. The Board in deter-mining thestatus of the newspaper carriers in these cases has weighed each factorpresent in the casesagainst itsright-to-control test.All the factors involved inthosecasesare present in the instantcase.In those casesinwhich the Boardfound the carriers to be employees, they also found a considerable degree of discre-tion and control over the actual operation of the distribution procedure retainedby the publisher.Here, the Publisher's only retention of control is in the area of theinitial establishment of the relationship between itself and the carrier and in thedetermination of the contents of its delivered newspaper, and the frequency of itsdelivery.The method of delivery is established by the carrier, and all mattersincident thereto with which the Publisher comes in contact are immediately relayedto the carrier without comment or recommendation.As the Petitioner seeks to represent only individuals who I find are independentcontractors within themeaning ofSection 2(3) of the Act, the petition must bedismissed.[The Regional Director dismissed the petition.]The Youngstown Cartage CompanyandHoward Smith andPeter Dohollow and Michael Boano and Eugene TheodoreLocal 377, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandHoward Smithand Peter Dohollow.Cases Nos. 8-CA-2622, 8-CA-2837, 8-CA-2979-1,8-CA-93979-2,8-CA-3092, 8-CB-5893, and 8-CB-628.March 10, 1964DECISION AND ORDEROn October 8,1963, Trial Examiner George A. Downing issued hisDecision in the above-entitled proceeding, finding that RespondentYoungstown had engaged in and was engaging in certain unfairlabor practices and recommending that it cease. and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.He also found that Respondent Youngstownand Respondent Local 377 had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal146 NLRB No. 34. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to them.Thereafter, Respondent Youngstown, the Charging Par-ties, and the General Counsel filed exceptions and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National Labor'Relations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The 'Board has considered the entirerecord in these cases, including the Trial Examiner's Decision, theand recommendations of the Trial Examiner subject to the additionsand modifications made below.1.We agree with the Trial Examiner that by threatening employeeswith reprisals for filing complaints against Youngstown with theDepartment of Justice, and for filing grievances under their contractand unfair labor practice charges before the Board, and for givingtestimony in a proceeding against Youngstown's president underSection 302 of the Act, Respondent Youngstown interfered with,restrained, and coerced employees in the exercise of their statutoryrights, thereby violating Section 8 (a) (1) of the Act.However, we are of the opinion that the record does not supportthe Trial Examiner's further findings that Respondent Youngstownviolated Section 8(a) (1) by refusing to process employee Smith'sgrievance, and by the conduct of its vice president, William Wolff,Jr., in attempting to forcibly eject employees Boano and Theodore atthe close of a grievance meeting.As to the alleged assault, the undisputed evidence simply shows thatWolff attempted to eject Theodore and Boano after their refusal toleave his office following a "heated grievance session."The TrialExaminer found that Wolff was justified in terminating the grievancemeeting, but apparently premised his 8(a) (1) finding upon his fur-ther conclusion that the forcible ejection abridged the employees'right to present grievances.We,disagree..There is no basis in therecord for concluding that Wolff's conduct was motivated by anyconsideration other than the employees' refusal to leave his office,nor can it be said that the assaults were in furtherance of an anti-1The Charging Parties tiled a motion to dismiss Youngstown's exceptions and brief asnot having been filed in accordance with Section 102.46(j) of theBoard's Rules and Regu-lations, as amended,effective September3, 1963, requiring any brief exceeding 20 pagesto include a subject index with page references and an alphabetical table of cases andauthorities cited.The Charging Parties also assert that Respondent has not presentedits exceptions in a clear and concise manner.While theexceptions and brief are not inprecise conformancewith ourrequirements,they are in substantial compliance, and inthe circumstances, including the absence of an allegation of prejudiceto theChargingParties,we deny the motion to dismiss. THE YOUNGSTOWN CARTAGE COMPANY307'union design. "Accordingly, we do not adopt the TrialExaminer's8 (a) (1) finding in this regard.As to Youngstown's -refusal to entertain the Smith grievance, therecord shows that Smith, in January 1961, was redomiciled fromLocal 377, representing the Employer's drivers employed at Youngs-town, to Local 299, representing drivers working out of the Em-ployer's Detroit terminal.Smith voluntarily executed a transfer to,Local 299 and in April 1961 ceased paying dues to Local 377.Hewas discharged in November 1961, and filed grievances with bothlocals.The record shows that prior to the discharge and after thetransfer, Smith carried several loads originating in the Detroit area.Local 377, on presentation of Smith's grievance, was informed thatthe Employer would not discuss it because Local 299 was Smith'sexclusive bargaining representative.The Board has-held that the Act imposes no obligation upon, andgenerally precludes, an employer from entertaininga grievance onbehalf of an individual employed in -a bargaining unit other thanthat represented by the grieving union? In these circumstances,the burden was upon the General Counsel to establish by a preponder-ance of the evidence that Local 377 was and Local 299 was not Smith'sstatutory bargaining representative at the time of his discharge.As.the General Counsel has failed to sustain that burden, we do notadopt the Trial Examiner's 8(a) (1) finding based upon the Employ-er's refusal to entertain the Smith grievance.2.The Trial Examiner also found that Respondent Youngstownviolated Section 8 (a) (1) and (3) of the Act by discharging employees'Theodore and Boano.He predicated such finding upon evidencethat the discharges were motivated by Respondent's resentment to-ward Boano and Theodore engendered by their conduct in filing com-plaints with the Department of Justice, their testimony before thegrand jury and at the trial of William Wolff, Sr., under Section 302of, the Act, and their filing of earlier grievances and charges 3However, the Trial Examiner further found that the discharges ofBoano and Theodore were violative of Section 8(a) (4) insofar asthey were also motivated by Boano's and Theodore's having testified-at a trial under Section 302 of the Act, and by Theodore's havingfiled charges with the Board. In considering the 8 (a) (4) allegations,the Trial Examiner construed this section as prohibiting reprisalsagainst employees for testifying at a trial under Section 302, butalso ruled that such protection, does not extend to employee testimony,2 Federal Telephone and Radio Company, etc.,107 NLRB 649.3We agree with andadopt thesefindings exceptthat we do not rely upon Theodore'sand Boano's testimony at the trialofWilliam Wolff, Sr.,as evidenceof discriminatorymotivation,since there is no basis for findingthat Theodoreand Boanogave such testi-monybefore theirdischarges.- 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore a grand jury which ultimately returns an indictment underSection 302.As we are satisfied that the unlawful discharges willbe fully remedied by the portion of our Order based upon our adop-tion of the Trial Examiner's 8 (a) (1) and (3) findings and his 8 (a) (4)finding based upon Theodore's filing charges with the Board, we findit unnecessary to our decision to pass upon the Trial Examiner's con-clusions concerning the applicability of Section 8(a) (4) to proceed-ings arising under Section 302 of the Act, including testimony beforea grand jury investigating possible violations of the latter provision.3.We agree with the Trial Examiner, for the reasons set forth inhis Decision, that employees Dohollow and Smith were dischargedfor cause, and not in violation of Section 8(a) (1), (3), and (4) asalleged in the complaint .44.We agree with the Trial Examiner that Local 377 did not violateSection 8(b) (1) (A) in processing employee Smith's grievance.TheGeneral Counsel excepts to this finding and contends that Local 377breached the duty of fair representation by acquiescing in the Em-ployer's view that it was under no duty to entertain Local 377's griev-' In findingthat Dohollow's discharge was on lawful grounds the Trial Examiner re-solved the unfair labor practice issue on the merits,and did not consider the effect of anoutstanding arbitration award which also sustained the Employer's action in terminatingthis employee.In view ofthe Board's generalpolicy ofencouraging peaceful methods forresolving labor disputesthroughrecognition of the results of arbitration,the TrialExaminer's failureto honor theaward warrantsfurtherdiscussion.This award wasrendered by a joint State committee under the terms of the grievance-arbitration provi-sions of the Teamsters'Over-The-RoadMotor FreightAgreement.The committee wascomposed of equal employer and union representatives but had no impartial public mem-ber.In this connection,the Board has held that it will not reject an arbitration awardsolely on grounds that the arbitration panel did not include an impartialpublic arbitrator.Denver-Chicago Trucking Company, Inc.,132 NLRB1416.However,the Board has alsodisregarded the award of such a tribunal because of special circumstances indicating thatthe arbitration proceedings failed to comportwith the expectedstandards of impartiality.SeeRoadway Express, Inc,145 NLRB513.We are satisfiedthat suchspecial circum-stances existhere.Priorto the discharge,Dohollow had been associatedwitha dissidentmovement seeking to establish a separate union of steel haulers.As a part of its cam-paign the steel haulers openly criticized the trucking operators,accusing them of variousbad labor practices.Teamster opposition to this group was evidenced through threats ofTeamster officials against Dohollow and other protagonistsof the movement.In the cir-cumstances,includingthe absenceof an impartial-public member on the committee and thefact that the record as a whole establishesthatthe entire arbitration panel may havebeen arrayed in common interest againstDohollow,strong doubt exists as to whether thearbitration proceeding comported with the standards of impartiality we expect to find.Accordingly we will not honor the award of the committee but will adopt the Trial Ex-aminer's findings on the merits that Youngstown did not violate the Act in dischargingDohollow.MemberFanning concurs in the result,but, in so doing,he relies upon thereasoningset forthin his separate concurrence inRoadway Express, Inc.,supra.We note however that the TrialExaminer did give binding effect to an award of thissame joint State committee in connectionwith wageclaims resulting from the discrimina-tory dischargesofTheodoreand Boano.In giving effect to theseawards,the TrialExaminer properly concludedthat therecord did not show that the proceedings were notfairly andequitablyconducted.Unlike the situation in Dohollow's case, there is-no basisfor finding that employer and union representatives on the committee were arrayed ininterest against Theodore or Boano.Accordingly, and, as we have stated that the mereabsence of an impartial public member will not foreclose our giving effect to an award,we adopt the conclusion of the Trial Examiner that these awards fully settled the backpayentitlement of said employees for the period between the discharge and reinstatement.Denver-Chicago Trucking Company, Inc, supra. THE YOUNGSTOWN CARTAGE COMPANY1309This position was taken by the Employer-under an assertion that Smith was a part of the bargaining unitrepresented by Local 299.We find no merit in the General Coun-sel's contention.In the circumstances, to establish a violation it wasnecessary for the General Counsel to show that Local 377 was under aduty to represent Smith.This he has failed to do.Accordingly,we adopt the Trial Examiner's conclusion that Local 377 did not-violate Section 8(b) (1) (A) in processing the Smith grievance.THE REMEDYHaving found that Respondent Youngstown has engaged in un-fair labor practices in violation of Section 8(a) (1), (3), and (4).of the Act, we shall order Respondent to cease and desist therefrom-and take certain affirmative action necessary to effectuate the policies.of the Act.We agree with the Trial Examiner that the usual remedial orderof reinstatement and backpay is unnecessary in Boano's case becausehe was reinstated to a substantially equivalent position, and has re-ceived backpay fully compensating him for earnings lost betweenhis unlawful discharge and reinstatement.We disagree with the Trial Examiner that Respondent failed toreinstate Theodore with full seniority after his unlawful discharge,on November 16, 1962.The record shows that after Theodore's dis-charge he was reinstated pursuant to an informal settlement onDecember 8, 1962.Following the reinstatement and in March 1963Theodore voluntarily sold his tractor-trailer and sought to transferhis owner-operator's seniority to the company-driver list.The Em-ployer denied this request and treated Theodore as a voluntary quit,taking the position that under the governing collective-bargainingagreement (the Steel Addendum) an owner-operator forfeits seniorityby sale of equipment in operable condition.The Trial Examinerdisagreed with Youngstown's interpretation of the contract,5 and-concluded that because of its refusal to recognize Theodore's seniority,the earlier reinstatement was not accompanied by full restoration ofseniority 'and the unlawful discharge had not been fully remedied.The Trial Examiner therefore recommended that Theodore be rein-stated to such a position as was available for him on or after March 5,1963, with backpay from the time such position becomes available.Contrary to the Trial Examiner we find that Theodore's reinstatementin December 1962 fully complied with Youngstown's statutory dutyto restore the discriminates to his former position without loss ofseniority.We are satisfied that the March incident was unrelated5As we do not adopt the Trial Examiner's recommended order of reinstatement andbackpay,we do not pass upon his finding that Youngstownimproperlytreated Theodoreas forfeiting his seniority when the latter voluntarily sold his tractor-trailer. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the unlawful discharge, and a matter to be remedied, if discrimina-tory, as an independent unfair labor practice.Accordingly, we donot adopt the Trial Examiner's order of reinstatement and backpay.However, since the record discloses that Theodore has not in factreceived the backpay due under an earlier arbitration award we shallorder Youngstown, for the reasons, set forth in the Trial Examiner'sDecision, to tender him the amounts due.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations-Board'hereby orders that the Respondent, The YoungstownCartage Company, Youngstown, Ohio, its 'officers, agents, successors,and assigns, shall1.Cease and desist from :(a)Threatening employees' with reprisals concerning their par-ticipation in concerted activities.-(b)Discharging employees because of their participation in pro-tected concerted activities.(c)Discharging employees because they file charges under the Act.(d)Discouraging membership in or activities on behalf of Local377, or any other labor organization of its employees, by dischargingany of its employees because of their union membership or activitiesor in any other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment, except to theextent permitted by Section' 8 (a) (3) of the Act, as modified by theLabor-Management Reporting and Disclsure Act of 1959.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their, right to self-organization, toform, join, or assist said Local 377, or any other labor organization, tobargain collectively through representatives of their own choosing,or to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action :(a)Tender to Eugene Theodore the amount of the additional back-pay awarded to him in the grievance proceeding which followed hisdischarge on November 16,1962. THE YOUNGSTOWN CARTAGE COMPANY311(b)Post in its offices at Youngstown, Ohio, copies of the attachednotice marked "Appendix." s Copies of said notice, to be furnished bythe Regional Director for the Eighth Region, shall, after being signedby Respondent Youngstown's representative, be posted by said Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, includingall places where notices to its employees are customarily posted.Rea-sonable steps shall be taken by'said Respondent to insure that saidnotices are hot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of the receipt of this Decision, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent Youngstown and Respondent Local 377 engaged inconduct other than that found to be in violation of the Act herein,be, and it hereby is, dismissed.6In the eventthat thisOrder is enforced by a decree of a United States Court ofAppeals, thereshall be substitutedfor the words "ADecision and Order,"— the words "ADecree ofthe United States Courtof Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor -RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Local 377, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization, by dis-charging employees or in any other manner discriminating inregard to their hire or tenure of employment or any term orcondition of employment.WE WILL NOT discharge or otherwise discriminate against em-ployees because of their participation in protected concerted ac-tivities or because they file charges or give testimony under theAct.WE WILL NOT threaten employees with reprisals concerningtheir participation in protected concerted activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist said Local 377, InternationalBrotherhood of Teamsters,', Chauffeurs, , Warehousemen andHelpers of America, or any other labor organization, to bargain 312DECISIONSOF NATIONAL LABORRELATIONS BOARDcollectively through representatives of their own choosing, or to,engagein other concerted activities for the purpose of, collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by,,;an agreement requiring membership in a labororganizationas a condition of employment,,as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and,Disclosure Act of 1959.WE WILL: tender to Eugene Theodore the amount of the addi-tional backpayawardedto him in the grievance proceeding whichfollowed his discharge.All our employeesare freeto become or remain or to refrain frombecoming or remainingmembers of the above-named or any otherlabor organization.TIIE YOUNGSTOWN CARTAGE COMPANY,Employer.Dated---------------- ' By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the-date of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio,.Telephone No. Main 1-4465, if they have any question concerning this.notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese consolidated proceedings,brought under Section 10(b) of the National'Labor Relations Act, as amended(61 Stat.136, 73 Stat.519), were heard beforeTrial Examiner George A.Downing at Youngstown,Ohio,on July 15 through 17,1963,pursuant to due notice.The complaint against Respondent Youngstown,which was issued on May 19,1963,by the General Counsel of the National LaborRelations Board on charges dated November 14, 1961, June 18 and November 19,1962, and March 15, 1963,alleged in substance (as amended) that RespondentYoungstown engaged in unfair labor practices proscribed by Section 8(a)(1), (3),and (4) of the Act by various specified acts of interference,restraint, and coercion(i.e., interrogation,threats of reprisal,infliction of bodily injuries),and by dis-charging Howard Smith on November 8, 1961,Peter Dohollow on April 30, 1962,and Eugene Theodore and Michael Boano on November 16, 1962,because Re-spondent believed they had engaged in certain concerted activities for their mutualaid or protection and/or because they filed grievances and/or because they filed'charges and/or gave testimony under the Act.The complaint against Respondent Local 377, which was based on charges dated'November 14, 1961,and June 18,1962,alleged in substance (as amended) thatRespondent8(b) (1) (A)by failing fairly and equally to represent employees of Youngstown inthe unit for which Respondent Union was the bargaining representative and byrefusing to process the grievances of Howard Smith and Peter Dohollow, for the THE YOUNGSTOWN CARTAGE COMPANY313'reason that said employees were members of a dissident group who were opposingYoungstown's attempt to institute unilateral changes in terms and conditions ofemployment and Respondent Union's acquiescence therein.Respondents answered separately, denying all unfair labor practices with whichthey were respectively charged.They also made, during the course of the hearing,separate motions to dismiss, rulings on which were reserved and which are disposedof by the findings herein.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent Youngstown is an Ohio corporation which is engaged in the businessof interstate transportation of freight and which owns and operates freight terminalsin several States of the United States including Ohio. It derives gross revenues inexcess of $50,000 annually from its interstate business operations.Youngstown istherefore engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent Local 377, herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.M. TIIE UNFAIR LABOR PRACTICESA. Introductionand issuesYoungstown, a common carrier of motor freight, employs three types of drivers:(1) drivers of companyequipmentwho, in the Youngstownarea,were carried asemployeesof its affiliate,E & B Company; (2) owner-operators,who drive theirown equipment under lease to Youngstown; and (3) employees who drive theequipment of fleet owners under lease to Youngstown.Howard Smith drove com-pany equipment for E & B Company; the other three Charging Parties were owner-operators.Youngstown deals with various Teamsters locals at its several terminals, includingLocal 377 at Youngstown, Ohio.Youngstown and Local 377 were parties to theCentral States Area Over-the-Road Motor Freight Agreement (herein called thecontract), whose term ran from February 1, 1961, to January 31, 1964.Whetherthey were also parties to and/or bound by the provisions of an Iron and Steel andSpecial Commodities Addendum (herein called the Addendum) was an issue be-tween them which was in sharp dispute and which was not finally resolved untilMarch 1963, by the decision of the Joint Area Committee in Chicago 1 in a case filedby Youngstown against Local 377 and another local to require them to sign theAddendum. See section B,infra.The foregoing dispute touched off the conduct which forms the subject matterof the present proceeding.Numerous grievances were filed by the Charging Partiesand by other members of Local 377 concerning Youngstown's application of theprovisions of the Addendum and were adamantly resisted by Youngstown. Becauseof dissatisfaction with the local's failure to obtain results, there formed within thelocal an informal group of six employees2 (includingthe Charging Parties) whoseoriginal and primary purpose was to obtain relief from Youngstown'sapplicationof the Addendum, though they also later formed or joined with a political factionwithin the local and also participated to a limitedextent inan abortive movementto form a separateorganizationof steelhaulers.Their initial move was to employan attorney (DiBlasio, their counsel at the hearing) and to accompany him toWashington, D.C., in May 1961, where among other things they conferred withan official of the Department of Justice.As a result of that visit they were sum-moned and gave testimony before a Federal grand jury in Detroit in August 1961,and in late 1962 they testified again in Detroit at the trial of Youngstown's president,William F. Wolff, Sr., and Rolland B. McMaster, an official of Local 299 of Detroit,who were convicted under an indictment which the grand jury had returned underSection 186, Title 29, Section 2, Title 18, United States Code.'A national body composed of employer and union representatives.'Though conveniently dubbed by the General Counsel at the hearing as the "Committeeof `Six," the group had noname,was not a committee, and is not claimed to constitute alabor organizationwithin themeaning ofSection 2(5) of the Act. 314DECISIONS OF NATIONALLABOR RELATIONS BOARDSmith and Dohollow were discharged,respectively,on November 8, 1961, andApril 30, 1962,which was after their appearance before the grand jury but beforethey testified at the trial.Theodore and Boano were discharged on November 16,1962,immediately following a grievance meeting with Youngstown's vice president,William F.Wolff, Jr.,during which Boano was injured.'The issues on the discharges are whether they were made for the reasons allegedin the complaint(see supra)or for causes as assigned by Youngstown.Youngs-town also pleaded that the discharges were made the subject matter of grievanceswhich were processed,heard, and settled under the grievance machinery of thecontract.The issues in the case against Local 377 are whether it failed fairly and equally torepresent employees in the unit and whether it refused to process the grievances ofHoward Smith and Peter Dohollow for the reasons alleged in the complaint.Basicto those issues,as well as to the General Counsel's theory in his case against Youngs-town,is the evidence concerning the dispute on the Addendum and its ultimateresolution,with which we begin the summary of the evidenceB.The issue on theAddendumThe disputeconcerningthe applicabilityof the Addendum to the Respondent'soperations arose from the conflicting interpretationsby theparties of the followingprovision:This Addendumshall applyonly tothose employers who specifically signifytheirintentionto be bound hereby byduly executing the same and whoseaffected employeeshave by majorityvote acceptedit,or by pastpractices ineach company.The Union'sview wasthat the Addendum would becomeeffective only aftermajority vote of the employees,and beginning in February 1961,itheld a seriesof meetings in which its members voted consistently(and unanimously)to reject theAddendum.Youngstown, on the other hand, took the position that the Addendumapplied,and should be considered in effect,because of the past practices of theCompany.Local 377 processednumerous grievances filed by its members concerning Youngs-town's applicationof the Addendum,maintaining consistently that the Addendumwas not in effect because it was not ratified by the membership.No evidence wasoffered (other than suspicionsvoiced bysome of the"committee") that the localwas acquiescing in Youngstown's unilateral imposing of the provisionsof the Adden-dum.To the contrary, Theodoreadmitted being present at a union meeting andparticipating in the sending of a telegramdated March 25, 1961,to President Hoffaof Teamsters'International,signed in the name of the executive board of the local.in which Hoffa was apprised of the membership's rejection of the Addendum andwas requested to sanction a strike against Youngstown and some 29 other steelhaulers.The telegramrequestedthat,if strike sanction were denied,the Boardbe given the reasons, because its membership did not understand the local's per-sistence in considering and reconsidering the rejectedAddendum.Hoffareplied bywire on March 28, informing the Board that if its membershad properlyrejectedthe Addendum, they were to be paid underthe area agreement,and if they werenot being paid under that agreementtheir remedywas to file a grievance, and herecommendedthat a grievance be filed promptly under the proceduresprovided inthe areacontract.BusinessAgent O'Niel testified that the localthereafterconsistently resistedYoungstown's attempts to put theAddenduminto effectand thatuntil the decisionof the JointAreaCommittee in Chicago in March 1963,his opinion was that theAddendumwas not in effect untilratified bythemembership.O'Nielappearedbefore theJointAreaCommitteeinChicagoconcerning the matterwhich hadoriginated in the form of a "case" brought byYoungstown to requireLocal 377and another local to sign theAddendum.Previant,International counsel forTeamsters,also participated in the hearingbefore thatcommittee,which upheldYoungstown's contention that under its past practices it operated within the confinesof the Addendum,and he thereuponadvised O'Niel that the Addendumwas in effect:Still not agreeing,O'Niel laterprocessed a grievance or objection on behalf ofGlenn Poland.On his appealat the State level at Columbus,the Joint Board ruledthat the question was onefor Chicago;and in June;the rulingfrom Chicago wasthat the factspresenteddid not warrant an -appeal and that the decision wouldstand.In the meantime,pursuant to Previant'sadvice, the local hadsigned theAddendumunder dateofMay 4, 1963,effective to February 1, 1961. THE YOUNGSTOWN CARTAGE COMPANY315C. Evidence concerning the motive for the dischargesThe first concerted activity of the "committee" was, as stated in section A, theirvisit toWashington with their attorney in May 1961.They were discharged byYoungstown immediately upon their return for the reason that they had failed toreport off duty as required by the contract, but they were reinstated within 2 days,following a grievance meeting at which they were represented by Local 377.There is no question that Youngstown became fully aware that the six drivershad made the trip together.Dohollow and Boano both testified to separate com-ments by William Wolff, Sr., concerning "the way to Washington," and Wolff notonly made no denial, but testified that he had in fact been informed by someonein the Department of Justice that five or six of his drivers had been there and hadfiled complaints about the Company.Respondent also learned (through the ap-pearance at the office of the United States Marshal with subpenas) that some ofthe Charging Parties, as well as a large number of other employees, were beingsummonded to Detroit to testify before the grand jury in August 1961, and laterto testify at the trial of William Wolff, Sr., in September 1962. Indeed, WilliamWolff, Jr., testified that he requested Steward Glenn Poland to furnish him a listof those who were going up to testify so that he would know where they were andwhere their equipment was.The General Counsel offered evidence that both William Wolff, Sr., and WilliamWolff, Jr., made threats and expressed animus concerning the aforesaid activitiesof the committee.Boano testified that during the course of the grievance meetingfollowing the discharges in May 1961, William Wolff, Sr., charged them with hav-ing gone to Washington and made the threat, "I'll get you guys if it is the last thingI do."Howard Smith testified that, shortly after his appearance before the grandjury,WilliamWolff, Sr. (who had had a heart attack on February 20, 1961),asked him whether he always testified against sick people and whether he likedworking at Youngstown. Smith testified further that William Wolff, Jr., commented,following his appearance before the grand jury, that "If anything happened to hisdad that we would be sorry."Theodore testified that following his return from a grievance meeting beforethe Central States Committee in Chicago in September 1961, William Wolff, Sr.,charged him with having gone without permission.Though Theodore explainedthat he had reported off to the dispatcher at Detroit, who had approved the trip,Wolff insisted that no one had the right to authorize the trip and threatened,"I am going to get you.I am goingto fire you if it is the last thing I ever do."In January 1962, William Wolff, Sr., gave Theodore formal written notice that hisowner-operator lease was being canceled because of his "several complaints" filedwith the steward and "several N.L.R.B. actions filed against our company."Chargeswhich followed that action were settled after the issuance of a complaint by theBoard.Boano testified that in the month of October 1962, William Wolff, Jr., inquiredwhat day he was to appear in Detroit and that in other conversations about testify-ing in Detroit,Wolff said in one of them that "If anything happens to his dadthat we were going to pay." Boano testified further that in a grievance meetingon November 3, 1962, after William Wolff, Jr., rejected a grievance concerningone Nick Ambercini,BusinessAgent O'Niel asked permission to speak to WilliamWolff, Sr., about the matter.Wolff replied, "My dad can't help nobody at thistime . . . Thanks to you guys."The Wolffs made no direct denials of the statements which were attributed tothem.William Wolff, Sr., admitted having engaged in heated arguments with bothTheodore and Boano, but he denied that eitherhis angeror any threat to "get"them was relatedto their goingtoWashington, to their testimony against him, orto encouraging or discouraging membership in Local 377.When asked specificallywhether he threatened to "get" Dohollow, Wolff answered, "That is a differentquestion."He went on to explain that Theodore simply "antagonizes" him and thatafter he left the hospital (following his heart attack) he called Theodore a lot of"bad names" and threatened to "get" him, but testified that he was under sedationAs forBoano, Wolff testified that he "doubted" that he told Boano he would "get him."He made no denial of Smith's testimony concerning the remark attributed to himfollowing Smith's appearance before the grand jury.WilliamWolff, Jr., deniedthreatening any driver concerning testimony given before the grand jury or in thesubsequent trial, but be apparently made no denial of the specific remarks attributedto him by Boano and Smith. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus under Respondent's evidence there was no denial that threats were made;the testimony was directed instead to denying that the threats were related to theconcerted activities of the Charging Parties or to their testifying before the grandjury or at Wolff's trial.That claim was substantially weakened, however, byWilliamWolff, Sr.'s admission that he could not remember what he was enragedabout at the time he berated Theodore and threatened to "get" him. Furthermore,Respondent furnished, in Theodore's discharge letter in January 1962, documentaryevidence that its action then was unlawfully motivated.Under all the circum-stances, including the cumulative weight of the testimony of the General Counsel'switnesses to a number of separate but similar threats, I credit the latter, and I con-clude and find that the Wolffs made the statements which were attributed to themby Boano, Smith, and Theodore.D. The discharges1.Howard SmithHoward Smith was discharged on November 8, 1961, following a complaint toYoungstown and the submission of a claim for damages in the sum of $500 bySidella Steel Corporation, of Newark, New Jersey, to compensate for labor to recon-dition a load of steel which arrived in a wet and rusted condition due to Smith'sfailure to cover the load with tarpaulins during transit.The discharge letter informedSmith in part that company "policy" was that all loads were to be tarped; that inaddition the bill of lading for the load in question showed that it was to be tarped;and that he was being immediately discharged for his gross negligence resulting bothin financial loss to the Company and the possibility of losing the account .3Smith admitted his failure to tarp the load, that he hauled mainly tarped loads,and that only "very few" of his loads were not tarped.He denied knowing, how-ever, of any company requirement concerning the tarping of all loads and statedhis understanding to be that the loads were to be tarped only if so specified on thebillof lading or if the shipper requested the tarping.Smith's testimony, considered as a whole and in the light of the fact that noother driver was called to support his alleged understanding of the tarping regula-tion, requires the rejection of his excuses for failing to tarp the load to SidellaSteel, particularly in the face of Rspondent's evidence that the bill of lading itselfshowed the load was to be tarped. I therefore conclude and find that Smith was infact guilty of negligence as charged by Respondent and was responsible for theresultant damage to the load of steel, and that his conduct was such as to constitutegrounds for discharge.Whether it was in fact the real cause or only a pretext, ascontended by the General Counsel, is a question considered in sectionE, 2, infra.We turn now to the evidence concerning the handling of Smith's grievance, whichforms the basis of further allegations against both Respondents.Smith's grievanceYoungstown mailed a copy of Smith's discharge letter toLocal 299 inDetroitand on November 27 wrote that Union directly (with copies to Smith and to Local377), referring it to contract provisions that appeals were to be taken in 10 days andinforming it that since no appeal had been taken, it felt that Smith did not wishto appeal and that he was being dropped from the seniority listActually, Smith had discussed with Business Agent O'Niel his grievance con-cerning his discharge, and when O'Niel called William Wolff, Sr., about it on the tele-phone,O'Niel was informed that he could not process the grievance on Smith's behalfbecause Smith was a member of Local 299 (as a result of an alleged "redomiciling"in January 1961, later to be more fully adverted to).O'Niel thereupon advisedSmith to file a grievance with that local, and Smith attempted to do so on a subse-quent trip to Detroit.However, when the steward informed Smith that he wouldnot know what to do with a grievance, Smith "got mad" and tore up his writtengrievance without filing it, and he did not thereafter pursue the matter further withthat local.Smith did, however, renew the matter orally with Local 377, discussingitagainwith O'Niel also went with Smith to Youngstown's office and, while Smith waitedoutside, O'Niel went in and talked with William Wolff, Jr., about reinstating Smith.$ Respondent also offered evidence that Smith had been guilty of earlier violations ofcompany rules and regulations,including one earlier refusal to tarp a load,but the onlyviolation assignedfor thedischarge concerned the shipment to Sidella Steel Company. THE YOUNGSTOWN CARTAGE COMPANY317,O'Niel reported' back thatWolff would not reinstate him for fear that he wouldburn up a motor or ruin a truck.WilliamWolff, Jr., admittedthatRespondent raised withlatter'sright to represent a member of another local and that he refused to discuss Smith'sgrievance with O'Niel for that reason because he felt that under the contract O'Nielhad no right to represent Smith.We turn now to the circumstances of the "redomiciling" and to Smith's efforts;following his discharge, to effect a retransfer to Local 377.Again there was nosubstantial conflict in the evidence that in January 1961, following "a little friendlypersuasion" from William Wolff, Sr., Smith signed a formal transfer of his member-ship from Local 377 to Local 299.Wolff had informed Smith that any local otherthan 377 "would do," but that Local 299 was preferable, and assured Smith thathe would hold his seniority with the Company.Being somewhat uncertain as to the exact status of his membership, Smith' paiddues directly to Local 377 for 2 months after the transfer in order to play safe andto guard against any possible "shuffling around" between thelocals.Actually,Youngstown simply continued to checkoff Smith's dues as it had in the past but,following his transfer, it transmitted them to Local 299.William Wolff, Jr., explained Youngstown's interest in "redomiciling" drivers asfollows:Respondent's policy was to assign drivers from the board on a first-in,first-out basis, but in January 1961 it was getting many complaints and grievancesfrom drivers demanding assignments on the basis of seniority.Youngstown feltthat the redomicihng of drivers into different terminals would tend to break up suchdemands.Furthermore, at that time there was an influx of drivers into Local 377and the Youngstown area, and feeling that it had too many there, Youngstown tookthe matter before the grievance board and won out over the opposition of the local.Thereafter, it made up a list of the drivers and the areas in which the equipment wasneeded.Smith's name was on the list to be domiciled in Detroit, and he wasrequested to transfer to Local 299, along with some five or more other drivers.Though the General Counsel relied on a statement in William Wolff, Sr.'s affidavitto the Board that he never redomiciled a man, there were two statements elsewherein the affidavit that the Company redomiciledno oneafter February 20, 1961(thedate of Wolff's heart attack), and Wolff also described therein his former practiceof changing the authorization cards from Local 377 to other locals, and continued:I told the men in giving them the cards that they would be working out ofthe respective terminal in those cities.The Company would then forwardthe union dues to those locals.The General Counsel also cites testimony by Smith of statements made to himby President Higham of Local 377 in March 1961 to the effect that transfers werefrozen and that no one could be transferred out of Local 377. Those statements,however, were madeafterSmith's transfer to Local 299, and they are reconcilablewithWilliam Wolff, Sr.'s affidavit that no one was redomiciied after February 20,1961.Indeed, Smith admitted on cross-examination that he believed at the timeof his discharge that he was a member of Local 299.Despite his transfer to Local 299, Smith attended and participated in meetingsheld by Local 377 after his transfer, including some of those at which the member-ship voted on the Addendum.He also acted as spokesman for company driversinMarch 1961, in a meeting with company officials and officers of Local 377,without his attendance being questioned by either the Company or the Union.Finally, there was evidence that following Youngstown's refusal'to recognizeLocal 377 as Smith's representative, O'Niel called Local 299 two or three times in anattempt to effect Smith's transfer back to Local 377.Nothing was accomplishedat that time, but in July 1962, Business Agent Angelo of Local 377 arranged forSmith's transfer from Local 299, but that local imposed a condition that Smithpay back dues for 6 months, a demand which Smith was financially unable to meet.Finally,,in June 1963, getting word that Angelo could get him back into local 377,Smith went to the local's office, discussed the matter with O'Niel, who reinstatedhim as a new member upon payment of $8.50, of which $2.50 served as initiationfee to the International.The normal initiation fee was $50.2.Peter DohollowIn June 1961,the committee of six made plans to hold a picnic at which theemployees would be informed of what they had done in Washington.Dohollowvolunteered to obtain the names and addresses of all employees so that invitationscould be mailed, and he later requested an office girl to write up for him a list of 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDnames and addresses.She suggested instead that Dohollow buy post cards orenvelopes and that she would run them through the Company's addressographmachine,but she finally agreed to undertake the entire chore.She later gaveDohollow two separate bundles of envelopes,and he paid her$5 for her services.Dohollow testified that there were some 200 to 300 of the envelopes and that hegave them to Glenn Poland without looking at them,but he admitted on cross-examination that he knew the envelopes had been run through the addressographmachine and that when he later looked at them he saw that some of them wereimprinted with Youngstown's name and address.Though the picnic plans did not mature, Poland kept the envelopes until April1962,when some of them were used for mailing out to Youngstown drivers noticesof a meeting to be held of April 29(see attached Appendix A) concerning a"rebel"movement beingled byone Pace,in which at least some of the committee(Boano,Poland, and Dohollow)had become interested.WilliamWolff,Jr., learned of the use of the company stationery on a trip toWooster, Ohio,investigated the matter on his return to the office,and learned thatitwas Dohollow who had procured the envelopes.He discharged Dohollow andterminated his lease by letter of April 3,assigning the following reasons:You acted against this company by dishonestly securing envelopes with com-pany mimeographed addresses and sending anticompany and union propagandato employees and leaseholders of this company.Thisdishonesty resulted inserious problems,much embarrassment for the officersof the YoungstownCartage Co.,and fleet owners calling this office and threatening to quit becauseof the so-called letter that was enclosed in our envelopes.Dohollow was informed that he was being discharged under article 10 of thecontract,which required no warning notice where a discharge was made fordishonesty.Doh'ollow's grievanceThere was scant evidence that Local 377 failed properly to process Dohollow'sgrievance concerning his discharge.Dohollow himself testified that Business AgentAngelo presented his case first in a meeting with the Company and later before theJoint Board at Columbus,and that Angelo's presentations were vigorous and appar-ently genuine and in good faith.Indeed,Dohollow testified he was satisfied thatAngelo was doing the best he could and was making a genuine effort to get Dohol-low reinstated and that(Dohollow)did not feel that the Union could have doneanything beyond what it did do concerning the handling of his grievance.Ignoring that absolution,the General Counsel relies in part on Dohollow's testi-mony that following the Columbus hearing(which upheld the discharge)he over-heard a conversation between William Pressler(president of the Ohio Teamstersarea)and Angelo in which Pressler told Angelo that if he did not"pull some unioncards out the local,"Presslerwould pull Angelo'scard,and that Pressler thenturned and pointed at Dohollow and said,"He is not done with me yet."What-ever the implications of those statements,it is plain that Local 377 is not charge-able with them.Indeed they would indicate that Angelo(and Local 377) mayhave incurred Pressler'sdispleasure by the vigorous and sincere handling of agrievance on behalf of one who was suspected(through the mailing of the notices)of involvement in the Pace movement.,The evidence concerning the latter andconcerning certain political action and maneuvering within Local377 isalso of somerelevance.In February1962, Boano was the movant at a union membership meeting of asuccessfulmotion to remove O'Niel as business agent and to replace him withAngelo.In April,Boano,Poland, and Dohollow attended some of the meetingswhich Pace conducted,whose primary purpose was the forming of a brokers orsteel haulers association within Teamsters if possible.(See attached Appendix A.)Indeed Dohollow testified that the group was not a dissident group,was not opposedto Local-377, but was to the contrary in favor of maintaining membership in thatlocal and having it continue as the representative of the group.Itwas apparent,however,that Teamsters(and Local 377) viewed Pace's activitiesas constituting a rebel movement.Thus Boano testified that O'Niel later referredto his attending a rebel meeting and- told him,"You guys are in trouble,"and that,"They are going to pull your cards."Boano admitted,however, that formalcharges would have been necessary under the constitution and bylaws of the unionand that no action was taken toward that end. THE YOUNGSTOWN CARTAGE COMPANY319From here on the evidence assumed a purely political hue, involving the jockey-ing between factions within Local 377.Boano and Dohollow testified that they;Poland, Theodore,and Smith met in June 1962,at O'Niel's home with O'Niel andone Abe Schwartz,another representative of Local 377,and there discussed thematter of getting Dohollow reinstated.Boano testified that his own position wasthat he would have made"any deal with those guys"thatwas necessary to getDohollow back to work, and that he therefore agreed when Schwartz proposedthat if he would move at the next meeting to reinstate O'Niel as business agent,removing Angelo,he and O'Niel would"see what they could do"for Dohollow ontheir next trip to Columbus.Boano did not follow through,however,because ofdissension within his own group.As Dohollow's testimony showed that the meeting at O'Niel'shome followedafter the Columbus hearing before the Joint Board at which Dohollow's, grievancereceived final rejection despite a fair and vigorous representation by Local 377,Schwartz'promise was at best an empty one, with little weight asa quid pro quoand with none as probative evidence of a failure on the part of the Union fairlyto represent Dohollow on his grievance.Further testimony by Boano related solely to developments in January 1963,when Boano and his associates were running a slate of candidates in an electioncampaign,apparently against a slate of incumbent officers, including O'Niel.O'Nieland Schwartz then made frequent references to the connection which Boano,Poland, and Dohollow had had with the rebel movement and to the fact that theircards could be "pulled" because of such activity.Because such charges constituteda political handicap,Boano's faction required proof from Poland,before acceptinghim as its candidate,that he had not signed a charter for some organizationknown as"We Will Win."It also considered whether Dohollow would be an asseton the ticket,feeling that if he were in fact"in cahoots"with Pace,as Boanoexpressed it, he should not run with them because, "[W]e figured we were goodTeamsters."3.Eugene Theodore and Michael BoanoTheodore and Boano were discharged on November 16, 1962,following theirparticipation on the previous day in a heated grievance meetingwithWilliamWolff, Jr.Preliminarily,there should be noted here again their connection withthe committee,as well as the fact of Theodore's prior discharge in January 1962for having filed grievances with the Union and unfair labor practice charges withthe Board.Also to be noted is the fact that on April 24, 1962,William Wolff, Jr.,formally notified Boano, an alternate steward, that Respondent proposed not tohonor him further as committeeman or assistant steward in presenting matters tothe Company because of Boano's involvement on April 17 in a fist fight and quarrelwith another union member.Boano was also threatened with action under article 10of the contract(discharge or suspension)in the event of a recurrence of such conduct.On November 14, Dispatcher Healey assigned Theodore to pick up a load to,Philadelphia.Theodore testified that that was normally not his run, and that whenhe inquired if Healey had any "bumpers,"his normal operation, Healey repliedthat he did not and that Theodore was to take the load"or else."ThereafterTheodore's truck broke down on the way to make the pickup and he did not fill theassignment. In the meantime he had requested Business Agent O'Niel to straighten,out the dispatching method at Youngstown as his own understanding was that hisequipment was for use in Michigan and not in Pennsylvania.Though no written grievance was filed,thematter was scheduled for discussionthe next day in a grievance meeting in William Wolff,Jr.'soffice.Then presentwere Theodore,O'Niel,Steward Poland,and Alternate Steward Boano for theUnion,andWilliamWolff, Jr., for the Company.Wolff testified that though heinitially questioned Boano's presence because of his prior letter to Boano, he gavein to O'Niel's plea and let Boano remain.Following the disposition of another grievance,discussion turned to Theodore'scomplaint concerning the assignment which Healey had given him the prior day.Some preliminary heat was engendered during a dispute between Theodore andHealey(who was brought into the meeting)when Theodore accused Healey oflying concerning the ,availability of a load of,bumpers for Theodore on the 14th .44Though the merits of the dispute are irrelevant to the issues, the evidence establishedthat there were no bumpers for Theodore at the time of his assignment to Philadelphiaand that Theodore's truck in fact suffered a breakdown on the way to pick up the latterload744-670-66-vo1. 146-22 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was also argument between Theodore and Wolff on Wolff's position thatTheodore was supposedtomake hisequipment legally operable in all the StatesinYoungstown's system and on Theodore's rejoinder that William Wolff, Sr., hadhimself ordered Healey to keep Theodore out of a certain area because his equip-ment was not qualified for operation there. It was around this point that Boanoentered the fray in support of Theodore's claims.According to Wolff and Healey, Boano banged his fist on Wolff's desk and madeloud, profane, and indecent comments.According to Theodore and Boano, WilliamWolff, Jr., himself gave vent to indecent remarks in ordering them from the office.Itmay safely be assumed under all the circumstances, and I find, that the statementswere made substantially as charged on both sides.In any event there was no substantial dispute as to what happened thereafter.When William Wolff, Jr., informed O'Niel that he was ending the meeting, no onemade a move to leave,and Boanomade some remark indicating he would notleave until he got the matter disposed of.Wolff then went over and opened thedoor, approached Boano, and took him by the arm to eject him. In some manner orother Boano's head struck the door and he fell to the floor, although Wolff claimedto have been unaware of that until after he turned his attention to Theodore.Theodore testified that Wolff also grabbed him by the arm, tore his sweater, andput his fingernailsinto Theodore's arm; and Poland testified similarly that Wolffgrabbed Theodore and started pulling at him.Wolff testified that he had no recollection of touching Theodore.Healey testifiedthat his own view was blocked at the time William Wolff, Jr., approached Boanoand that he did not see Wolff lay hands either on Boano or on Theodore. Other-wise,Healey's testimony was corroborative of Wolff's.An ambulance was called for Boano and he was taken to the hospital where heremainedfor some 4 hours. Theodore testified that he followed Boano to thehospital and was given first aid there because of a flesh burn on his arm fromWolff's fingernails.On the following day Theodore received a telegram from the Company informinghim he was discharged because of the trouble he had caused the preceding day.Boano at first received a letter informing him he was suspended pending an investi-gation of his activities at the office, and later received a telegram informing himthat he was discharged because of his conduct at the meeting.The Grievances; the SettlementThereafter, Theodore and Boano filed grievances with the local and also filedassault and battery charges in the municipal court against William Wolff, Jr.Theyalso filed charges with the Board.An informal settlement was reached in themunicipal court under which Theodore and Boano were to be reinstated with fullseniority and would receive backpay from the time of their discharges until theirreinstatement.Theodore resumed driving on January 7, 1963, and Boano aroundFebruary 8.However, as they did not feel that the backpay settlements as firstmade compensated them fully under the terms of the settlement, they filed furthergrievances with the Union.Under date of February 25, 1963, Youngstown wroteBoano confirming the prior settlement agreement reached in the municipal courtand continuing as follows:According to this agreement, you are, and have been since December 8, 1962,reinstated to your employment with Youngstown Cartage Co. with full restora-tion of your seniority rights as an owner operator.I also confirm the understanding that any additional claim for earnings lostas a result of the original discharge will be paid in accordance with the finaldecision of the National Labor Relations Board and the grievance machinery ofthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America.Thereafter, the grievances for additional compensation were processed by theUnion as far as the Joint Board in Columbus, resulting in ultimate victory forBoano and Theodore and the award of an additional amount of backpay for each .5Pursuant to notice from the Company, Boano went to the office, received his checkfor the additional moneys, and signed a release.Theodore, however, never pre-sented himself at the office, either alone or with the business agent, and he hasreceived no check and has signed no release.Theodore explained that he was5 Under Theodore's testimony the Columbus decision was made in March or April, butaccording to Boano, it was made in May. THE YOUNGSTOWN CARTAGE COMPANY321unwilling to collect a check at the office because William Wolff, Jr.,had told him toget out of there and not to come back, and that he therefore refuses to go to theoffice.Theodore's Sale of Equipment;the Issue of Seniority RightsOn March 5,1963,Theodore sold his equipment and wrote the Company inform-ing it of that fact,but that he was exercising his seniority rights and was ready togo to work as a driver.Theodore received a reply around March 22 to 25,inform-ing him that the Company considered him a voluntary quit because his tractor wasnot beyond repair.Theodore admitted that he sold his equipment to Don Wells,another employee of Youngstown,who to his knowledge was going to use it in hisemployment with the Company,and that Wells did in fact use it for some 2 or 3weeks, but that it then broke down completely and could not be operated.Under the area contract all employees had terminal seniority,and it was specifi-cally provided that the employer could not require as a condition of continued em-ployment that an employee purchase his own equipment.Owner-operators hadseniority only as drivers.The Addendum provided for three separate terminallists,one for owner-operators,one for company drivers, and one for drivers offleet-owned equipment.Provision was also made that an owner-operator couldexercise his terminal seniority rights by bumping either company drivers or fleetdrivers where his equipment wore out beyond economical repair and he did not careto buy other equipment.WilliamWolff,Sr., testified,however,that under themaintenance of standards clause in the contract,the Addendum did not and couldnot take awayanyof the benefits which employees received prior to February 1,1961,and that that was true as toallterms and conditions of the contract,includingseniority.E.Concludingfindings1.The case againstLocal 377Thereisno substantial evidencewhichsupports the complaint allegations andthe General Counsel's contentionsthat the Union failed fairly and equally to repre-sent employees for whom it was the bargainingrepresentative and that it refused toprocess the grievances of Smithand Dohollow because they were members of adissident group opposingYoungstown's attemptunilaterally to change theterms andconditions of employment(i.e.,byimposingthe provisions of the Addendum) andthe acquiescenceof the Unionin such action.Insofar asthe Addendumwas con-cerned,the evidence showedthat Local 377 in fact fought to the last ditch theCompany's attempt toapply it, attempting even an appeal fromthe final decision ofthe JointArea Committee.Similarlywithout substancewere the General Counsel'sclaims concerningDohollow'sgrievances,for Dohollowhimselfattested to thefairness and genuine-ness of the local's efforts in hisbehalf.The remaining evidencedid not establishthe contrary,being concernedmainly withthe devious and confused ramificationsof a political right within the local.As for Smith's grievance,the evidence showedthat Local 377 did what it couldto present his grievancestoYoungstown, but wasblocked by the Company's refusal to recognize it as his representative.Even then'O'Niel attemptedto follow through by effectinga retransfer from Local 299 inorder to meet Youngstown's objections.As I thereforeconclude andfind that theGeneral Counsel failed to prove theallegations of his complaint againstthe Union,I shall grant the motion to dismiss it.2.Thecase againstYoungstowna. Interference,restraint,and coercionBased on the evidence summarized in sectionC, supra,I conclude and find thatRespondent Youngstown threatened its employees with reprisals concerning their-participation in concerted activities,i e., their trip toWashington,their filing ofgrievances and charges, and their appearancebefore thegrand jury and at thecriminal trial of William Wolff,Sr., and thatit therebyinterferedwith,restrained,.and coerced employees in the exercise of rights guaranteed in Section7 of the Act.I find thatby theassaults upon Theodore and Boano at the grievance meeting,Respondent further interferedwith,restrained,and coerced employees in the exer-cise of their Section 7 rights.There was plainly nothingabout Theodore's conductwhich justifiedWolff's action,and even if Boano'sconduct may have furnishedjustifiable excuse for terminating the meeting,therewas no warrant for Wolffs.attempted forcible ejection of him,from which Boano's injuries resulted. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also conclude and find that by refusing to entertain Smith's grievance as pre-sented by Local 377, Respondent further interfered with, restrained, and coercedemployees in the exercise of their Section 7 rights.See Sections 8(a)(5) and 9(a).Not only was Local 377 the statutory bargaining representative ofallemployeesin the Youngstown unit, but Local 299 had forfeited any right to be present duringthe adjustment because of its own refusal to entertain Smith's grievance.I find that the evidence does not establish that Respondent interrogated employeesconcerning theirunionmembership, activities, and desires as alleged in the complaint.b.The dischargesAlthough the same body of evidence concerning motivation is relevant to allof the discharges, there are cogent reasons why the Smith and Dohollow dischargesstand on a different footing from those of Theodore and Boano and why differentprinciples are determinative of the two sets of discharges. I conclude and findinitially that the General Counsel made outa prima faciecase by the evidencesummarized in sectionC, supra,that Respondent was motivated in all four casesby his animus against the employees for engaging in protected concerted activities,for presenting grievances and filing charges, and for testifying againstWilliamWolff, Sr.In the cases of Smith and Dohollow, however, each engaged in serious miscon-duct which plainly furnished just ground for discharge and which was assigned asthe cause.The issue in their cases, therefore, becomes one of determining whetherthose causes were the real ones or only pretexts, and whether Respondent wasmoved instead by its animus as repeatedly expressed on former occasions. I con-clude and find that Respondent's evidence was sufficient to overcome the GeneralCounsel'sprima faciecase and to establish that its action in each case was motivatedby the cause assigned.Smith's negligence had cost Youngstown a flat $500, plus the danger of furtherloss of business.His record otherwise was such that, had Respondent been seekingfor excuses to discharge him, it had ample opportunities to do so before his finalcostly blunder.It cannot therefore be found, as the General Counsel urges, thattheNewark load constituted only a pretext which Respondent seized upon.Dohollow's conduct had resulted in the appropriation of company stationery, inthe use of company facilities, and finally in the use of the stationery in mailingout literature which seemed plainly directed at forming a new labor organizationamong Youngstown's employees to supplant the incumbent bargaining representativewith whom Respondent was by statute required to bargain. If knowingly made,such contributions to a labor organization would plainly have left Respondentvulnerable to unfair labor practice charges of unlawfulassistanceand supportunder Section 8(a) (2) of the Act.Though Respondent's investigation was directedat discovering all who had participated in the actual mailing of the notices,Dohol-low's admissions were so guarded and limited that it was able to establish onlythat Dohollow was the recipient of the envelopes .6Under all the circumstances Icannot find here, anymore than I did in Smith's case, that Respondent seized uponthe incident as a pretext, and I find to the contrary that it discharged Dohollow forthe reason it assigned.Theodore and Boano on the other hand were discharged for engaging in con-certed activities of the most common and conventional variety, i.e., the presentationof grievances.Both had been the object of Youngstown's bitterest expressions ofanimus, andTheodore had been previously discharged specifically for filing griev-ances with the Union and unfair labor practice charges with the Board.So far as Theodore's conduct at the grievance meeting was concerned, there wasnothing about it which warranted the drastic action of discharge.Though a minoramount of heat was engendered by Theodore's attack on thebona fidesof theassignment which Healey had made him and by his calling Healey a liar, Healey'stestimony reflected nothing of resentment or antagonism on his part,nor was thereevidence thatWolff took exception to it.Of course, Boano's conduct, when heinjected himself loudly and profanely into the dispute, justified Wolffin calling ahalt and in declaring the meeting at an end. It did not, however, justify his attemptedforcible ejection of Boano and Theodore and also plainly did not justify thesubsequent action of discharge.6It is a reasonable assumption that Dohollow's failure during grievance meetings todivulge the identity of his confederates was due to apprehensions that they too wouldbe discharged. THE YOUNGSTOWN CARTAGE COMPANY323The presentation of grievances through collective-bargaining representatives is anintegral part of the bargaining process (see section 9(a)) and, like collective bar-gaining, is a form of concerted activities protected by section 7.Principles whichthe Board has established concerning conduct of employees during bargainingsessionsare therefore applicable to and determinative of the present issue.Thoseprinciples are spelled out by the Board inThe Bettcher Manufacturing Corporation,76 NLRB 526, 527. Though not holding that an employee may never be dischargedbecause of what he says or does in the course of a bargaining contract, the Boardcommented:Aline exists beyond which an employee may not with impunity go, but thatlinemust be drawn "between cases where employees engaged in concertedactivities exceed the bounds of lawful conduct 'in a moment of animal exuber-ance'(Milk Wagon Drivers Union v. Meadowmoor Dairies, Inc.,312 U.S. 286,293) or in a manner not activated by improper motives, and those flagrantcases in which the misconduct is so violent or of such serious character as torender the employee unfit for further service."See alsoBowman Transportation, Inc.,134 NLRB 1419, 4120, enfd. 314 F. 2d497 (C.A. 5).The conduct of Theodore and Boano plainly did not merit discharge under thosestandards.Indeed,Respondent's subsequent reinstatement of them and its recog-nition of Boano as steward since his election in May, adequately attests that theirconduct was not so serious as to render them unfit for further service.I therefore conclude and find on all the evidence that Respondent dischargedTheodore and Boano because of their participation in protected concerted activitiesboth at the grievance meeting on November 15 and on the earlier occasionsinvolving their trip toWashington, their testimony before the grand jury and atthe trial of William Wolff, Sr., and their filing of earlier grievances and charges;and that by such conduct Respondent Youngstown engaged in interference, restraint,and coercion of employees in the exercise of rights guaranteed in Section 7 of theAct, in violation of Section 8(a)(1).Because their discharges resulted from thepresentation of grievances by Local 377 as their statutory bargaining representative,I conclude and find further that Respondent Youngstown thereby engaged in dis-crimination to discourage membership in the Union within the meaning of Section8(a)(3) of the Act.There remains the issue whether the discharges were also violative of Section8(a)(4).As previously found Respondent's motivation lay partly in the animusit entertained against them and other members of the committee because they hadtestified againstWilliam Wolff, Sr., before the grand jury and at the criminal trial,and specifically, in Theodore's case,because of his filing of charges with the Board.To the latter extent at least Theodore's discharge fell plainly within the proscriptionof Section 8(a) (4), and I so find.Though I conclude and find contrary to the General Counsel's contention thatthe grand jury investigation did not qualify'as a proceeding "under this Act" withinthemeaning of Section 8(a)(4),7 I find that the trial under the indictment soqualified.Thus the indictment was returned against William Wolff, Sr., underSection 186(a) of Title 29, United States Code, and against his codefendant,McMaster, under Section 186(b) of Title 29.As those sections are identical withSection 302(a) and (b) of the present Act, as amended by the Labor-ManagementReporting and Disclosure Act of 1959, I conclude and find that the giving of testi-mony at the trial under an indictment involving criminal violations of Section 302(a)and (b), fell within the literal language of Section 8(a)(4).Though there is no legislative history which 'shows a specific intent that Section8(a)(4) extends to proceedings brought for violations of Section 302, the courseof prior amendments to the Act permits no other conclusion.Thus Section 8(a) (4)has been continued in its present form without change since the enactment of theoriginalWagner Act. , In 1947 the adoption of the Taft-Hartley Act created inSection 8(b) an entirely new body of proscriptions against labor organizations. Ithas never been suggested that Section 8(a)(4) will not protect the filing of chargesand the giving of testimony in proceedings under Section 8(b).There .is nogreater reason to assume that proceedings under Section 302, as first added bythe Taft-Hartley amendments and as augmented by the Landrum-Griffin bill_in 1959;will not similarly qualify for protection.4 As I have found above that a violation of Section 8 (a) (1) 'resulted from dischargeswhich were motivated in part by the grand jury appearances, the Recommended Orderwill reach and remedy the conduct in any event. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat the forum which conducts the proceeding is not theBoardis,of course,not material if the testimony be given "under this Act."Thus the protection ofSection 8(a)(4) would plainly extend to testimony given by employees in DistrictCourt actions under Section 10(j) and (1). Indeed, in view of the literal andunqualified language of Section 8(a)(4), there is not the slightest basis for con-cluding that Congress intended it to protect testimony given only under somesections of the Act but not under others.I therefore conclude and find that by discharging Boano and Theodore in partbecause they gave testimony in the criminal action brought in enforcement ofSection 302 of the Act, Respondent engaged in an unfair labor practice underSection 8(a)(4).IV. THE REMEDYHaving found that Respondent Youngstown engaged in certain unfair laborpractices, I shall recommend that it cease and desist therefrom and that it takecertain affirmative action which is conventionally ordered in such cases, which Ifind necessary to remedy and to remove the effects of the unfair labor practicesand to effectuate the policies of the Act.For reasons which are stated inConsoli-dated Industries, Inc.,108 NLRB 60, 61 and cases there cited, I shall recommend abroad cease-and-desist order.Some further discussion of remedies is necessary because the General Counselcontends that the reinstatement of Boano and Theodore as part of the settlementin the municipal court action was not unconditional. In Boano's case, the evidenceshowed to the contrary that he was reinstated with full seniority rights and that heis currently employed.Though Boano contested the first backpay settlement, helater received a further award as a result of the processing of his grievance, asenvisioned in Youngstown's letter of February 25, 1963, and he has since collectedthe moneys and has signed a release. Thus, in Boano's case the unfair labor prac-tices resulting from his discharge have been fully remedied save for the posting ofthe customary notice to employees.In Theodore's case, subsequent developments established that his reinstatementwas not accompanied with full restoration of his seniority rights.Thus, though itwas plain from William Wolff, Sr.'s testimony that the Addendum did not affectTheodore's seniority rights under the area contract to "bump in" on company andfleet drivers following the sale of his equipment, Youngstown nevertheless denied hisassertion of that right and regarded him as a "quit." I shall, therefore, order thatRespondent Youngstown fully restore to Theodore all seniority rights to which hewas entitled prior to February 1, 1961, that it place his name at the appropriateplace on its terminal seniority lists for drivers of company equipment and fordrivers of fleet-owned equipment, and that it offer him full reinstatement to suchposition as was available to him on March 5, 1963, or such as has since becomeavailable.I shall also order that Respondent Youngstown make Theodore wholein the usual manner for any loss of pay which he may have suffered since March 5,1963, as a result of the discrimination against him. I shall also recommend that itforthwith make to Theodore a formal tender of the amount of the additional back-pay as awarded to him in the grievance proceeding which followed the formersettlement in the municipal court action .8Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAw1.By interfering with, restraining, and coercing its employeesin the exerciseof rights guaranteed in Section 7 of the Act as found in section E, 2, above, Respond-ent engaged in unfair labor practices proscribed by Section 8(a)(1) of the Act.2.By discharging Eugene Theodore and Michael Boano because of their participa-tion in protected concerted activities, because they filed charges, and because theygave testimony before the grand jury and at the criminal trial of William Wolff, Sr.,Respondent Youngstown engaged in further interference, restraint, and coercionand in further unfair labor practices proscribed by Section8(a) (1).sTheodore's reinstatement,likeBoano's,presumably left open the issue of additionalbackpay to be determined under the grievance machinery of the contract or in the presentproceeding.They bothwon additional awards, and there is no suggestion in the recordthat the proceedings were not fairly and equitably conducted.Theodore's failure to re-ceive payment of the additional award was due solely to his-refusal to go to Youngstown'soffice.I- S.A.G.E.,INC. OF HOUSTON3253.By discharging Theodore and Bono,and by thereafter failing unconditionallyto reinstate Theodore,Respondent Youngstown engaged in discrimination to dis-couragemembership in Local 377, thereby engaging in unfair labor practicesproscribed by Section 8(a)(3).4.By discharging Theodore and Boano because they filed charges and gavetestimony under the Act, Respondent engaged in unfair labor practices proscribedby Section 8(a) (4).5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.6.Respondent Youngstown did not engage in unfair labor practices by discharg-ing Howard Smith and Peter Dohollow.7.Respondent Union did not engage in unfair labor practices as alleged.APPENDIX AATTENTION-STEELIAULERSYOU NEED A GOOD UNIONJOIN THE ORGANIZATION THAT'SGOING TO HELP YOUJOIN THE FORMATION OF A NEW STEELHAULERS UNIONTHIS IS SOMETHING YOU NEED AND WANT * * ** STOP*GOING * BACKWARDS *1.Stop rate and percentage cuts2. Stop the hiring and bringing of new truckersin the steelhaul field,-to assure steady work3.BETTER WORKING SECURITY4.Better and honest representationSteelhauling is a large and active industrytoday, but the steelhauler is very badly dis-organized and subject to many bad labor practices.Stop being pushed around and join thisorganization which is starting in other area'sand eventually will all be coor-dinated together.We can then affiliate with the teamster'sas an organization on our terms,or affiliatewith some other large labor organization.COME TO THE MEETING-SUNDAY-APRIL, 29TH.EAGLES HALL-CORNER OF-FIFTH & RAYEN AVE.10:00 AMYOUNGSTOWN, OHIOS.A.G.E.,Inc. of Houston and Its Licensees,'Joint EmployersandRetail Clerks Union,LocalNo. 455, AFL-CIO, affiliatedwith Retail Clerks International Association,AFL-CIO, Peti-tioner.Case No. 23-RC-1984.March 10, 1964DECISION AND ORDERUpona petition duly filed under Section 9(c) of the NationalLabor RelationsAct, ahearing was held before Hearing Officer'The petition was amended to include the following licensees:S.A.G.E. Sewing Center ;Coastal Camera Company,Inc. ;Topsy'sCatering Co., Inc. ; Joches, Inc. ; BAE Sales,Inc. ;Goldan Division of Iowa Paint Manufacturing Company, Inc. ; Berlan's,Inc. ofSan Angelo;Lack'sWholesale Distributors,Inc. ;Matt, Inc. ; Leased Departments ofTexas, Inc. ;Linen Sales Company ; Murbil,Inc. ;Discount Records of Oklahoma, Inc. ;Hakone, Inc. ; Confectionery Cabinet Company,Sage Services,Ine. ; Saage Liquor, Inc. ;Tex-Calmont,Inc. ;Harold Lipp, d/b/a Lipp Cleaners;and Gulf Enterprises, Inc.146 NLRB No. 35.